The prosecution was begun by affidavit and warrant returnable to the county court, where the cause was tried, the defendant convicted, and an appeal was taken to the circuit court.
The statute requires the solicitor to make a brief statement of the cause of complaint, to be filed by him and on which the case is tried de novo in the circuit court. Code 1923, § 3843.
In this record no such statement appears, and for that reason the judgment is reversed and the cause is remanded. Moss v. State, 42 Ala. 546; Howard v. State, 17 Ala. App. 9,81 So. 345.
Reversed and remanded. *Page 64